           Case 1:19-vv-00146-UNJ Document 41 Filed 04/01/21 Page 1 of 8




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0146V
                                          UNPUBLISHED


    MOHAMED IDLI,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: March 2, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION1

        On January 29, 2019, Mohamed Idli filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine received on November
12, 2016. Petition at 1; Stipulation, filed March 2, 2021, at ¶¶ 2-4. Petitioner further alleges
the vaccine was administered in the United States, he experienced the residual effects of
his alleged injury for more than six months, and there has been no prior award or
settlement of a civil action for damages on his behalf as a result of his condition. Petition
at 1, 4; Stipulation at ¶¶ 3-5. “Respondent denies that petitioner sustained a SIRVA Table
injury; denies that the flu vaccines caused his alleged shoulder injury or any other injury
or condition; and denies that his current condition is a sequelae of a vaccine-related
injury.” Stipulation at ¶ 6.


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
          Case 1:19-vv-00146-UNJ Document 41 Filed 04/01/21 Page 2 of 8



       Nevertheless, on March 2, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

      •   A lump sum of $10,000.00 in the form of a check payable to Petitioner; and

      •   A lump sum of $1,786.42, representing reimbursement of a Medicaid lien
          for services rendered to Petitioner by the State of North Carolina, in the
          form of a check payable jointly to Petitioner and the North Carolina Division
          of Health Benefits, and mailed to:

                Division of Health Benefits
                Office of the Controller
                2022 Mail Service Center
                Raleigh, NC 27699-2022
                Case #312102

          Petitioner agrees to endorse this check to the Division of Health Benefits.

          Stipulation at ¶ 8.

These amounts represent compensation for all damages that would be available under
Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
Case 1:19-vv-00146-UNJ Document 41 Filed 04/01/21 Page 3 of 8
Case 1:19-vv-00146-UNJ Document 41 Filed 04/01/21 Page 4 of 8
Case 1:19-vv-00146-UNJ Document 41 Filed 04/01/21 Page 5 of 8
Case 1:19-vv-00146-UNJ Document 41 Filed 04/01/21 Page 6 of 8
Case 1:19-vv-00146-UNJ Document 41 Filed 04/01/21 Page 7 of 8
Case 1:19-vv-00146-UNJ Document 41 Filed 04/01/21 Page 8 of 8
